ICJ_053_Namibia_UNSC_NA_1971-01-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE No 1 DU 26 JANVIER 1971

1971

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER No. 1 OF 26 JANUARY 1971
Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de l’ Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance n° 1 du 26 janvier 1971, CII.
Recueil 1971, p. 3.

Official citation:

Legal Consequences for States of the Continued Presence of South Africa
in Namibia (South West Africa) notwithstanding Security Council Reso-
lution 276 (1970), Order No. 1 of 26 January 1971, I.C.J. Reports 1971,

p. 3.

 

No de vente: 348

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1971 1971
26 January
General List

26 January 1971 No. 53

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER
(No. ji of 26 January 1971)

Present: Vice-President AMMOUN, Acting President; Judges Sir Gerald
FITZMAURICE, FORSTER, GROS, BENGZON, PETREN, LACHS,
ONYEAMA, DILLARD, IGNACIO-PINTO, DE CASTRO, JIMENEZ DE
ARECHAGA; Registrar AQUARONE.

THE COURT,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court,

Makes the following Order:

Having regard to the written statement filed by the Government of the
Republic of South Africa on 19 November 1970, wherein objections are
taken to the participation of certain Members of the Court in the present
proceedings,

4
NAMIBIA (SOUTH WEST AFRICA) (ORDER OF 26 I 71) 4

THE COURT
Unanimously decides,

With regard to President Sir Muhammad Zafrulla Khan, not to
accede to the objection which has been raised.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-sixth day of January, one
thousand nine hundred and seventy-one, in fourteen copies, of which
one will be placed in the Archives of the Court, one will be transmitted
to the Secretary-General of the United Nations, and the others will be
transmitted to the Governments of the following States, namely:
Czechoslovakia, Finland, France, Hungary, India, the Netherlands,
Nigeria, Pakistan, Poland, South Africa, United States of America,
Yugoslavia.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar.
